PER CURIAM.
The Florida Bar has filed an original complaint in this Court requesting that one of its members, Ronald E. Holmes, be appropriately disciplined for ethical violations. Holmes has not responded to the complaint.
The referee of the disciplinary trial instituted by the Bar has found Holmes guilty of technical, but not willful, violation of DR 9-102(B)(4) of the Code of Professional Responsibility and violation of Rule 11.02(3) of the Bar’s Integration Rule. The violations stem from mishandling of a $300 fee given to Holmes by a client as a retainer. A public reprimand has been recommended by the referee.
It appears that the findings of the referee are correct and the disciplinary recommendation is appropriate. Respondent Holmes, therefore, is hereby reprimanded and ordered to pay proceedings costs, in the sum of $194.30.
It is so ordered.
*797OVERTON, C. J, and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.